Exhibit 10.9
ITT Corporation
Special Senior Executive Severance Pay Plan
(amended and restated as of December 31, 2008)
1. Purpose
     The purpose of this ITT Corporation Special Senior Executive Severance Pay
Plan (“Plan”) is to assist in occupational transition by providing Severance
Benefits, as defined herein, for employees covered by this Plan whose employment
is terminated under conditions set forth in this Plan.
2. Covered Employees
     Covered employees under this Plan (“Special Severance Executives”) are
active full-time, regular salaried employees of ITT Corporation, (“ITT”) and of
any subsidiary company (“ITT Subsidiary”) (collectively or individually as the
context requires “Company”) (including Special Severance Executives who are
short term disabled as of a Potential Acceleration Event within the meaning of
the Company’s short term disability plans) (other than Special Severance
Executives on periodic severance as of a Potential Acceleration Event) who are
in Band A or B or were in Band A or B at any time within the two year period
immediately preceding an Acceleration Event and such other employees of the
Company who shall be designated as covered employees in Band A or B under the
Plan by the Compensation and Personnel Committee of ITT’s Board of Directors.
     “Bands A and B” shall have the meaning given such terms under the executive
classification system of the ITT Human Resources Department as in effect
immediately preceding an Acceleration Event. After the occurrence of an
Acceleration Event, the terms “ITT”, “ITT Subsidiary” and “Company” as used
herein shall also include, respectively and as the context requires, any
successor company to ITT or any successor company to any ITT Subsidiary and any
affiliate of any such successor company.
3. Definitions
     An “Acceleration Event” shall occur if (i) a report on Schedule 13D shall
be filed with the Securities and Exchange Commission pursuant to Section 13(d)
of the Securities Exchange Act of 1934 (the “Act”) disclosing that any person
(within the meaning of Section 13(d) of the Act), other than ITT or a subsidiary
of ITT or any employee benefit plan sponsored by ITT or a subsidiary of ITT, is
the beneficial owner directly or indirectly of twenty percent (20%) or more of
the outstanding Common Stock $1 par value, of ITT (the “Stock”); (ii) any person
(within the meaning of Section 13(d) of the Act), other than ITT or a subsidiary
of ITT, or any employee benefit plan sponsored by ITT or a subsidiary of ITT,
shall purchase shares pursuant to a tender offer or exchange offer to acquire
any Stock of ITT (or securities convertible into Stock) for cash, securities or
any other consideration, provided that after consummation of the offer, the
person in question is the beneficial owner (as such term is defined in
Rule 13d-3 under the Act),



--------------------------------------------------------------------------------



 



2

directly or indirectly, of twenty percent (20%) or more of the outstanding Stock
of ITT (calculated as provided in paragraph (d) of Rule 13d-3 under the Act in
the case of rights to acquire Stock); (iii) the stockholders of ITT shall
approve (A) any consolidation, business combination or merger involving ITT,
other than a consolidation, business combination or merger involving ITT in
which holders of Stock immediately prior to the consolidation, business
combination or merger (x) hold fifty percent (50%) or more of the combined
voting power of ITT (or the corporation resulting from the merger or
consolidation or the parent of such corporation) after the merger and (y) have
the same proportionate ownership of common stock of ITT (or the corporation
resulting from the merger or consolidation or the parent of such corporation),
relative to other holders of Stock immediately prior to the merger, business
combination or consolidation, immediately after the merger as immediately
before, or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
ITT, (iv) there shall have been a change in a majority of the members of the
Board of Directors of ITT within a 12-month period unless the election or
nomination for election by ITT’ stockholders of each new director during such
12-month period was approved by the vote of two-thirds of the directors then
still in office who (x) were directors at the beginning of such 12-month period
or (y) whose nomination for election or election as directors was recommended or
approved by a majority of the directors who where directors at the beginning of
such 12-month period or (v) any person (within the meaning of Section 13(d) of
the Act) (other than ITT or any subsidiary of ITT or any employee benefit plan
(or related trust) sponsored by ITT or a subsidiary of ITT) becomes the
beneficial owner (as such term is defined in Rule 13d-3 under the Act) of twenty
percent (20%) or more of the Stock.
     “Cause” shall mean action by the Special Severance Executive involving
willful malfeasance or gross negligence or the Special Severance Executive’s
failure to act involving material nonfeasance that would tend to have a
materially adverse effect on the Company. No act or omission on the part of the
Special Severance Executive shall be considered “willful” unless it is done or
omitted in bad faith or without reasonable belief that the action or omission
was in the best interests of the Company.
     “Good Reason” shall mean (i) without the Special Severance Executive’s
express written consent and excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company or its affiliates within 30 days after receipt of notice
thereof given by the Special Severance Executive, (A) a reduction in the Special
Severance Executive’s annual base compensation (whether or not deferred),
(B) the assignment to the Special Severance Executive of any duties inconsistent
in any material respect with the Special Severance Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or (C) any other action by the Company or its
affiliates which results in a material diminution in such position, authority,
duties or responsibilities; (ii) without the Special Severance Executive’s
express written consent, the Company’s requiring the Special Severance
Executive’s work location to be other than within twenty-five (25) miles of the
location where such Special Severance Executive was principally working
immediately prior to the Acceleration Event; or (iii) any failure by the Company
to obtain the express written assumption of this Plan from any successor to the
Company; provided that “Good Reason” shall cease to exist for an event on the
90th day following the later of its occurrence or the Special Severance
Executive’s knowledge thereof, unless the Special Severance Executive has given
the Company notice thereof prior to such date.



--------------------------------------------------------------------------------



 



3

     “Potential Acceleration Event” shall mean any execution of an agreement,
the commencement of a tender offer or any other transaction or event that if
consummated would result in an Acceleration Event.
4. Severance Benefits Upon Termination of Employment
     If, a Special Severance Executive’s employment with the Company is
terminated due to a Qualifying Termination, he or she shall receive the
severance benefits set forth in Section 5 hereof (“Severance Benefits”). For
purposes hereof, (i) a “Qualifying Termination” shall mean a termination of a
Special Severance Executive’s employment with the Company either (x) by the
Company without Cause (A) within the two (2) year period commencing on the date
of the occurrence of an Acceleration Event or (B) prior to the occurrence of an
Acceleration Event and either (1) following the public announcement of the
transaction or event which ultimately results in such Acceleration Event or
(2) at the request of a party to, or participant in, the transaction or event
which ultimately results in an Acceleration Event; or (y) by a Special Severance
Executive for Good Reason within the two (2) year period commencing with the
date of the occurrence of an Acceleration Event and (ii) a determination by a
Special Severance Executive that he or she has “Good Reason” hereunder shall be
final and binding on the parties hereto unless the Company can establish by a
preponderance of the evidence that “Good Reason” does not exist.
5. Severance Benefits
     Band A Benefits
     Severance Benefits for Special Severance Executives (i) in Band A at the
time of a Qualifying Termination or at any time during the two (2) year period
immediately preceding the Acceleration Event or (ii) designated as a covered
employee in Band A in accordance with Section 2 hereof:
     • Accrued Rights - The Special Severance Executive’s base salary through
the date of termination of employment, any annual bonus earned but unpaid as of
the date of termination for any previously completed fiscal year, reimbursement
for any unreimbursed business expenses properly incurred by the Special
Severance Executive in accordance with Company policy prior to the date of the
Special Severance Executive’s termination of employment and such employee
benefits, if any, as to which the Special Severance Executive may be entitled
under the employee benefit plans of the Company, including without limitation,
the payment of any accrued or unused vacation under the Company’s vacation
policy.
     • Severance Pay – The sum of (x) three (3) times the highest annual base
salary rate paid (whether or not deferred) to the Special Severance Executive at
any time during the three year period immediately preceding the Special
Severance Executive’s termination of employment, and (y) three (3) times the
highest annual bonus paid or awarded (whether or not deferred) to the Special
Severance Executive in respect of either (i) the three (3) years preceding an
Acceleration Event or (ii) the three (3) years preceding the Special Severance
Executive’s termination of employment.



--------------------------------------------------------------------------------



 



4

     • Benefits and Perquisites
          > Continued health and life insurance benefits and perquisites
(including, without limitation, any Company-provided automobile and any tax or
financial advisory services) for a three (3) year period following the Special
Severance Executive’s termination of employment at the same cost to the Special
Severance Executive, and at the same coverage levels, as provided to the Special
Severance Executive (and the Special Severance Executive’s eligible dependents)
immediately prior to his or her termination of employment.
          > Payment of a lump sum amount (“Pension Lump Sum Amount”) equal to
the difference between (i) the total lump sum value of the Special Severance
Executive’s pension benefit under the ITT Salaried Retirement Plan and, as
applicable, Excess Pension Plan IA, Excess Pension Plan IB and/or Excess Pension
Plan II of the Company or any successor plan; provided that the benefits under
such successor plan is no less favorable than the benefits under the plans set
forth herein (or corresponding pension arrangements outside the United States)
(“Pension Plans”) as of the Special Severance Executive’s termination of
employment and (ii) the total lump sum value of the Special Severance
Executive’s pension benefit under the Pension Plans after crediting an
additional three (3) years of age and three (3) years of eligibility and benefit
service to the Special Severance Executive and applying the highest annual base
salary rate and highest bonus determined above under “Severance Pay” with
respect to each of the additional three (3) years of service so credited for
purposes of determining Final Average Compensation under the Pension Plans. The
above total lump sum values shall be determined in the manner provided in the
Excess Pension Plans of the Company for determination of lump sum benefits upon
the occurrence of an Acceleration Event, as defined in said Plans. This
provision shall apply to any Special Severance Executive having a pension
benefit under any of the Pension Plans as of the Special Severance Executive’s
termination of employment. An example of the calculation of benefits set forth
in this paragraph is set forth on Schedule A.
          > Crediting of an additional three (3) years of age and three (3)
years of eligibility service for purposes of the Company’s retiree health and
retiree life insurance benefits. This provision shall apply to any Special
Severance Executives covered under such benefits any time during the three (3)
year period immediately preceding the Special Severance Executive’s termination
of employment.
          > Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal
to three (3) times the following amount: the highest annual base salary rate
determined above under “Severance Pay” times the highest percentage rate of
Company Contributions (not to exceed three and on-half percent (31/2%) with
respect to the Special Severance Executive under the ITT Investment and Savings
Plan for Salaried Employees and/or the ITT Excess Savings Plan (or corresponding
savings plan arrangements outside the United States) (“Savings Plans”)
(including matching contributions and floor contributions) at any time during
the three (3) year period immediately preceding the Special Severance
Executive’s termination of employment or the three (3) year period immediately
preceding the Acceleration Event. This provision shall apply to any Special
Severance Executive who is a member of any of the Savings Plans at any time
during such three (3) year period.
     • Outplacement – Outplacement services for one (1) year.



--------------------------------------------------------------------------------



 



5

     Band B Benefits
     Severance Benefits for Special Severance Executives (i) in Band B at the
time of a Qualifying Termination or at any time during the two (2) year period
immediately preceding the Acceleration Event or (ii) designated as a covered
employee in Band B in accordance with Section 2 hereof; provided, that a Special
Severance Executive who is in Band B at the time of a Qualifying Termination but
was in Band A anytime during the two (2) year period immediately preceding the
Acceleration Event shall be entitled to Severance Benefits as a Special
Severance Executive in Band A and shall not be entitled to the Severance
Benefits set forth below:
     • Accrued Rights - The Special Severance Executive’s base salary through
the date of termination of employment, any annual bonus earned but unpaid as of
the date of termination for any previously completed fiscal year, reimbursement
for any unreimbursed business expenses properly incurred by the Special
Severance Executive in accordance with Company policy prior to the date of the
Special Severance Executive’s termination of employment and such employee
benefits, if any, as to which the Special Severance Executive may be entitled
under the employee benefit plans of the Company, including without limitation,
the payment of any accrued or unused vacation under the Company’s vacation
policy.
     • Severance Pay – The sum of (x) two (2) times the highest annual base
salary rate paid (whether or not deferred) to the Special Severance Executive at
any time, during the three (3) year period immediately preceding the Special
Severance Executive’s termination of employment, and (y) two (2) times the
highest annual bonus paid or awarded (whether or not deferred) to the Special
Severance Executive in respect of either (i) the three (3) years preceding an
Acceleration Event or (ii) the three (3) years preceding the Special Severance
Executive’s termination of employment.
     • Benefits and Perquisites
          > Continued health and life insurance benefits and perquisites
(including, without limitation, any Company provided automobile and any tax or
financial advisory services) for a two year period following the Special
Severance Executive’s termination of employment at the same cost to the Special
Severance Executive, and at the same coverage levels, as provided to the Special
Severance Executive (and the Special Severance Executive’s eligible dependents)
immediately prior to his or her termination of employment.
          > Payment of a lump sum amount (“Pension Lump Sum Amount”) equal to
the difference between (i) the total lump sum value of the Special Severance
Executive’s pension benefit under the ITT Salaried Retirement Plan and, as
applicable, Excess Pension Plan IA, Excess Pension Plan IB and/or Excess Pension
Plan II of the Company or any successor plan; provided that the benefits under
such successor plan is no less favorable than the benefits under the plans set
forth herein (or corresponding pension arrangements outside the United States)
(“Pension Plans”) as of the Special Severance Executive’s termination of
employment and (ii) the total lump sum value of the Special Severance
Executive’s pension benefit under the Pension Plans after crediting an
additional two (2) years of age and two (2) years of eligibility and benefit
service to the Special Severance Executive and applying the highest annual base
salary rate and highest bonus determined above under “Severance Pay” with
respect to each of



--------------------------------------------------------------------------------



 



6

the additional two (2) years of service so credited for purposes of determining
Final Average Compensation under the Pension Plans. The above total lump sum
values shall be determined in the manner provided in the Excess Pension Plans of
the Company for determination of lump sum benefits upon the occurrence of an
Acceleration Event, as defined in said Plans. This provision shall apply to any
Special Severance Executive having a pension benefit under any of the Pension
Plans as of the Special Severance Executive’s termination of employment. An
example of the calculation of benefits set forth in this paragraph is set forth
on Schedule A.
          > Crediting of an additional two (2) years of age and two (2) years of
eligibility service for purposes of the Company’s retiree health and retiree
life insurance benefits. This provision shall apply to any Special Severance
Executives covered under such benefits any time during the three (3) year period
immediately preceding the Special Severance Executive’s termination of
employment.
          > Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal
to two (2) times the following amount: the highest annual base salary rate
determined above under “Severance Pay” times the highest percentage rate of
Company Contributions (not to exceed three and one-half percent (31/2%)) with
respect to the Special Severance Executive under the ITT Investment and Savings
Plan for Salaried Employees and/or the ITT Excess Savings Plan (or corresponding
savings plan arrangements outside the United States) (“Savings Plans”)
(including matching contributions and floor contributions) at any time during
either the three (3) year period immediately preceding the Special Severance
Executive’s termination of employment or the three (3) year period immediately
preceding the Acceleration Event. This provision shall apply to any Special
Severance Executive who is a member of any of the Savings Plans at any time
during such three (3) year period.
     • Outplacement – Outplacement services for one year.
     General
     With respect to the provision of benefit and perquisites during the above
described respective three and two year periods, if, for any reason at any time
the Company is unable to treat the Special Severance Executive as being eligible
for ongoing participation in any Company employee benefit plans or perquisites
in existence immediately prior to the termination of employment of the Special
Severance Executive, and if, as a result thereof, the Special Severance
Executive does not receive a benefit or perquisite or receives a reduced benefit
or perquisite, the Company shall provide such benefits or perquisites by making
available equivalent benefits or perquisites from other sources in a manner
consistent with Section 15 below.
6. Form of Payment of Severance Pay and Lump Sum Payments
     Severance Pay shall be paid in cash, in non-discounted equal periodic
installment payments corresponding to the frequency and duration of the
severance payments that the Special Severance Executive would have been entitled
to receive from the Company as a normal severance benefit in the absence of the
occurrence of an Acceleration Event. The Pension Lump



--------------------------------------------------------------------------------



 



7

Sum Amount and the Savings Plan Lump Sum Amount shall be paid in cash within
thirty (30) calendar days after the date the employment of the Special Severance
Executive terminates.
7. Termination of Employment — Other
     The Severance Benefits shall only be payable upon a Special Severance
Executive’s termination of employment due to a Qualifying Termination; provided,
that if, following the occurrence of an Acceleration Event, a Special Severance
Executive is terminated due to the Special Severance Executive’s death or
disability (as defined in the long-term disability plan in which the Special
Severance Executive is entitled to participate (whether or not the Special
Severance Executive voluntarily participates in such plan)) and, at the time of
such termination, the Special Severance Executive had grounds to resign with
Good Reason, such termination of employment shall be deemed to be a Qualifying
Termination.
8. Administration of Plan
     This Plan shall be administered by ITT, who shall have the exclusive right
to interpret this Plan, adopt any rules and regulations for carrying out this
Plan as may be appropriate and decide any and all matters arising under this
Plan, including but not limited to the right to determine appeals. Subject to
applicable Federal and state law, all interpretations and decisions by ITT shall
be final, conclusive and binding on all parties affected thereby.
     Notwithstanding the preceding paragraph, following an Acceleration Event,
any controversy or claim arising out of or relating to this Plan, or the breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules and the entire
cost thereof shall be borne by the Company. The location of the arbitration
proceedings shall be reasonably acceptable to the Special Severance Executive.
Judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. The Company shall pay all legal fees, costs of
litigation, prejudgment interest, and other expenses which are incurred in good
faith by the Special Severance Executive as a result of the Company’s refusal to
provide any of the Severance Benefits to which the Special Severance Executive
becomes entitled under this Plan, or as a result of the Company’s (or any third
party’s) contesting the validity, enforceability, or interpretation of this
Plan, or as a result of any conflict between the Special Severance Executive and
the Company pertaining to this Plan. The Company shall pay such fees and
expenses from the general assets of the Company.
9. Termination or Amendment
     ITT may terminate or amend this Plan (“Plan Change”) at any time except,
that following the occurrence of (i) an Acceleration Event or (ii) a Potential
Acceleration Event, no Plan Change that would adversely affect any Special
Severance Executive may be made without the prior written consent of such
Special Severance Executive affected thereby; provided, however, that (ii) above
shall cease to apply if such Potential Acceleration Event does not result in the
occurrence of an Acceleration Event.



--------------------------------------------------------------------------------



 



8

10. Offset
     Any Severance Benefits provided to a Special Severance Executive under this
Plan shall be offset in a manner consistent with Section 15 by reducing (x) any
Severance Pay hereunder by any severance pay, salary continuation pay,
termination pay or similar pay or allowance and (y) any other Severance Benefits
hereunder by corresponding employee benefits, perquisites or outplacement
services, which the Special Severance Executive receives or is entitled to
receive, (i) under the ITT Corporation Senior Executive Severance Pay Plan;
(ii) pursuant to any other Company policy, practice, program or arrangement;
(iii) pursuant to any Company employment agreement or other agreement with the
Company; or (iv) by virtue of any law, custom or practice excluding, however,
any unemployment compensation in the United States, unless the Special Severance
Executive voluntarily expressly waives (which the Special Severance Executive
shall have the exclusive right to do) in writing any such respective
entitlement.
11. Excise Tax
     In the event that it shall be determined that any payment or distribution
by the Company to or for the benefit of the Special Severance Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Plan or otherwise, but determined without regard to any additional payments
required under this Section 11 such payments or distributions being referred to
herein as “Payments”) would give rise to liability of the Special Severance
Executive for the excise tax imposed by Section 4999 of the Internal Revenue
Code, as amended (the “Code”), or that any interest or penalties are incurred by
the Special Severance Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Special Severance Executive shall be
entitled to receive an additional payment (the “Gross-Up Payment”) in an amount
such that after payment by the Special Severance Executive of all Federal, state
and local taxes (including any interest or penalties imposed with respect to
such taxes), including without limitation, any income and employment taxes (and
any interest and penalties imposed with respect to such taxes) and Excise Tax
imposed upon the Gross-Up Payment, the Special Severance Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.
     All determinations required to be made under this Section 11, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm mutually agreed to by
the Special Severance Executive and the Company (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Special Severance Executive within ten (10) business days of the receipt of
notice from the Special Severance Executive that there has been a Payment, or
such earlier time as is requested by the Company; provided that for purposes of
determining the amount of any Gross-Up Payment, the Special Severance Executive
shall be deemed to pay federal income tax at the highest marginal rates
applicable to individuals in the calendar year in which any such Gross-Up
Payment is to be made and deemed to pay state and local income taxes at the
highest effective rates applicable to individuals in the state or locality of
the Special Severance Executive’s residence or place of employment, whichever is
higher, in the calendar year in which any such Gross-Up Payment is to be made.
All fees and expenses of the Accounting Firm shall



--------------------------------------------------------------------------------



 



9

be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 11, shall be paid by the Company to the Special Severance Executive
when due. If the Accounting Firm determines that no Excise Tax is payable by the
Special Severance Executive, it shall so indicate to the Special Severance
Executive in writing. Any determination by the Accounting Firm shall be binding
upon the Company and the Special Severance Executive. As a result of the
uncertainty in the application of Section 4999 of the Code, it is possible that
the amount of the Gross-Up Payment determined by the Accounting Firm to be due
to (or on behalf of) the Special Severance Executive was lower than the amount
actually due (“Underpayment”). In the event that the Company exhausts its
remedies pursuant to this Section 11 and the Special Severance Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Special Severance Executive.
     The Special Severance Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of any Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after Special
Severance Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. Special Severance Executive shall not pay such claim prior
to the expiration of the thirty day period following the date on which it gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies
Special Severance Executive in writing prior to the expiration of such period
that it desires to contest such claim, Special Severance Executive shall
(i) give the Company any information reasonably requested by the Company
relating to such claim, (ii) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company, (iii) cooperate
with the Company in good faith in order to effectively contest such claim and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Special Severance
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 11, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Special Severance Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Special Severance Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, further, that if the Company directs the Special Severance
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Special Severance Executive, on an interest-free
basis, and shall indemnify and hold the Special Severance Executive harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such



--------------------------------------------------------------------------------



 



10

advance; provided, further, that if the Special Severance Executive is required
to extend the statute of limitations to enable the Company to contest such
claim, the Special Severance Executive may limit this extension solely to such
contested amount. The Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Special Severance Executive shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
     If, after the receipt by the Special Severance Executive of an amount paid
or advanced by the Company pursuant to this Section 11, the Special Severance
Executive becomes entitled to receive any refund with respect to a Gross-Up
Payment, the Special Severance Executive shall (subject to the Company’s
complying with the requirements of Section 11) promptly pay to the Company the
amount of such refund received (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Special
Severance Executive of an amount advanced by the Company pursuant to Section 11,
a determination is made that the Special Severance Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Special Severance Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.
     In the event the Gross-Up Payment shall fail to make the Special Severance
Executive whole on an after-tax basis, whether by reason of either (i) an
adjustment made by the Internal Revenue Service or state taxing authority or
(ii) because the Special Severance Executive’s actual effective tax rate was
higher than the rate used by the Accounting Firm as determined pursuant to
Section 11 for the year in which the Gross-Up Payment was made, the Gross-Up
Payment shall be recalculated (“Recalculated Gross-Up Payment”), using the
Special Severance Executive’s actual effective tax rate, once it is known for
the calendar year in which the Gross-Up Payment is made, and the Company shall
reimburse the Special Severance Executive for the full amount of any amount by
which the Recalculated Gross-Up Payment exceeds the Gross-Up Payment
(“Additional Gross-Up Payment”).
     The Gross-Up Payment and any Additional Gross-Up Payment shall be paid out
of the general assets of the Company. Any payments that the Company is required
to pay to or on behalf of the Special Severance Executive pursuant to this
Section 11 shall be paid to the Special Severance Executive within the time
periods specified above; provided, however, that in no event shall such payments
be made later than the end of the calendar year following the calendar year
during which the Special Severance Executive remits the corresponding Excise Tax
payments to any taxing authority or incurs the corresponding expenses.
12. Miscellaneous
     The Special Severance Executive shall not be entitled to any notice of
termination or pay in lieu thereof.



--------------------------------------------------------------------------------



 



11

     Severance Benefits under this Plan are paid entirely by the Company from
its general assets.
     This Plan is not a contract of employment, does not guarantee the Special
Severance Executive employment for any specified period and does not limit the
right of the Company to terminate the employment of the Special Severance
Executive at any time.
     If a Special Severance Executive should die while any amount is still
payable to the Special Severance Executive hereunder had the Special Severance
Executive continued to live, all such amounts shall be paid in accordance with
this Plan to the Special Severance Executive’s designated heirs or, in the
absence of such designation, to the Special Severance Executive’s estate.
     The numbered section headings contained in this Plan are included solely
for convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.
     If, for any reason, any one or more of the provisions or part of a
provision contained in this Plan shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Plan not
held so invalid, illegal or unenforceable, and each other provision or part of a
provision shall to the full extent consistent with law remain in full force and
effect.
     The Plan shall be governed by and construed in accordance with the laws of
the State of New York without regard to the conflicts of laws provisions
thereof.
     The Plan shall be binding on all successors and assigns of the ITT and a
Special Severance Executive.
13. Notices
          Any notice and all other communication provided for in this Plan shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three (3) days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
If to the Company:
ITT Corporation
1133 Westchester Avenue
White Plains, New York 10604
Attention: General Counsel



--------------------------------------------------------------------------------



 



12

If to Special Severance Executive:
To the most recent address of Special Severance Executive set forth in the
personnel records of ITT.
14. Adoption Date
     This Plan was initially adopted by ITT on March 10, 1997 (“Adoption Date”)
and does not apply to any termination of employment which occurred or which was
communicated to the Special Severance Executive prior to the Adoption Date.
15. Section 409A
     This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Special Severance Executive’s termination of employment with the Company the
Special Severance Executive is a “specified employee” as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Special Severance Executive) until the date
that is six months following the Special Severance Executive’s termination of
employment with the Company (or the earliest date as is permitted under
Section 409A of the Code), at which point all payments deferred pursuant to this
Section 15 shall be paid to the Special Severance Executive in a lump sum and
(ii) if any other payments of money or other benefits due hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due under this Plan constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each
payment made under this Plan shall be designated as a “separate payment” within
the meaning of Section 409A of the Code. The Company shall consult with Special
Severance Executives in good faith regarding the implementation of the
provisions of this section; provided that neither the Company nor any of its
employees or representatives shall have any liability to Special Severance
Executives with respect thereto.